Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-26-2004

Kovoor v. Sch Dist Phila
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1583




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Kovoor v. Sch Dist Phila" (2004). 2004 Decisions. Paper 976.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/976


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                       No. 03-1583


                                THOMAS I. KOVOOR,
                                              Appellant

                                           v.

                      SCHOOL DISTRICT OF PHILADELPHIA


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         D.C. Civil Action No. 00-cv-05873
                             (Honorable Anita B. Brody)




                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 9, 2004
          Before: SCIRICA, Chief Judge, ROTH and McKEE, Circuit Judges

                              (Filed   February 26, 2004)




                              OPINION OF THE COURT


SCIRICA, Chief Judge.

      In this employment discrimination action, plaintiff Thomas Kovoor appeals a grant

of partial summary judgment in favor of defendant School District of Philadelphia. He
also requests a new trial alleging erroneous rulings by the district court at trial. We will

affirm.

                                              I.

          Kovoor began working for the school district as an Accounting Clerk in January

1985. Later that year, he became a Financial Management Trainee. Kovoor alleges that

during this time his supervisor, Herbert Schectman, harassed him on a daily basis, making

disparaging comments and referring to Kovoor and African-American employees as

“sons of slaves.” Nonetheless, Kovoor was promoted to an Auditor I position in

November 1986. Schectman, however, allegedly refused Kovoor a routine promotion to

an Auditor II position in November 1987. In December 1987 Kovoor requested and

received a transfer to the Pre-Audit section, where he worked under the supervision of

Bonnie Rosen. He received a promotion from Auditor I to Auditor II in March 1988. In

January 1989 Kovoor transferred to the Office of Categorical Finance working under the

supervision of William Kozlowski. Six months later Kovoor returned to his former

position of Auditor II under Rosen’s supervision.

          Kovoor applied for an Auditor III position in 1989 but allegedly was not permitted

to take the required written and oral examinations because he had not completed the

requisite number of accounting credits. He then applied for positions in the

Transportation Department in 1990, 1991 and 1992. Kovoor rated second in the

examination all three times, but in each case the school district awarded the position to



                                               2
the applicant who rated first. Kovoor again applied for a promotion in the transportation

department in 1994 but was disqualified when he failed the written portion of the

examination. Kozlowski allegedly called Kovoor “Swami” during the 1994 examination.

Kovoor claims he never filed grievances for these promotion denials because he believed

an objection would be futile.

       In October 1995, the school district transferred Kovoor to the Categorical Finance

Department under Kozlowski’s supervision. Kovoor and Kozlowski played cards

regularly during their lunch breaks, and Kozlowski allegedly referred to Kovoor as

“Swami” and “Gunga Din” 1 during the card games. On July 1, 1996, Kovoor was laid off

because of budget constraints. In November 1996 the school district rehired Kovoor in

November 1996 in the position of School Operations Officer, a $12,000 pay cut from his

previous position. In December 1999, the school district hired two other people for

Budget Analyst II and III positions, but did not consider Kovoor for the positions. When

Kovoor asked Kozlowski why he was not considered, Kozlowski allegedly told him it

was because his “degree is from India.” Kovoor continues to work for the school district.

       On February 29, 2000, Kovoor filed a discrimination charge with the EEOC and

on November 17, 2000 brought suit in federal court. Kovoor alleges the school district

subjected him to a hostile work environment and denied him several promotions because




   1
   “Gunga Din” is apparently the name of an Indian servant in a movie based on a
Rudyard Kipling novel.

                                            3
of his nationality in violation of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et. seq.

(“Title VII”) and 42 U.S.C. § 1981 (“§1981”). The District Court granted the school

district’s motion for summary judgment on Kovoor’s hostile environment claim, but

denied summary judgment on the failure to promote claim. A jury rendered a defense

verdict finding the school district did not discriminate against Kovoor on the basis of his

national origin.

       Kovoor brings three claims on appeal: (1) the court erred in granting the school

district’s motion for partial summary judgment on the hostile work environment claim;

(2) the court erred in failing to charge the jury with a mixed-motive instruction; and (3)

the court erroneously limited Kovoor’s evidence to post-1998 conduct.

                                             II.

       We have appellate jurisdiction under U.S.C. § 1291. Our review of the District

Court’s summary judgment award on the hostile work environment claim is plenary.

Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 305 (3d Cir. 1999). We review jury

instructions for abuse of discretion unless the instruction misstates the law, when our

review is plenary. Walden v. Georgia-Pacific Corp., 126 F.3d 506, 513 (3d Cir. 1997).

We review rulings to exclude evidence for abuse of discretion. Walden, 126 F.3d at 517.




                                              4
                                            III.

                                             A.

       Kovoor contends the District Court erred in granting summary judgment to the

school district on his hostile work environment claim. To establish a hostile work

environment claim in violation of Title VII, a plaintiff must prove that:

       (1) he or she suffered intentional discrimination because of national origin; (2) the
       discrimination was “pervasive and regular;” (3) he or she was adversely affected
       by the discrimination; (4) the discrimination would adversely affect a reasonable
       person of the same national origin; and (5) that respondeat superior liability
       applies.

Andrews v. City of Philadelphia, 895 F.2d 1469, 1482 (3d Cir. 1990). Kovoor failed to

satisfy the second prong, citing only one potentially discriminatory incident within the

two-year statute of limitations period,2 Kozlowski’s alleged comment about an Indian

degree.

       Kovoor urges application of the continuing violation theory, which might permit

consideration of events that occurred outside the statute of limitations period. See West v.

Philadelphia Elec. Co., 45 F.3d 744, 754 (3d Cir. 1995). To establish a claim under the

continuing violation theory, a plaintiff must demonstrate: (1) at least one discriminatory


   2
    Pennsylvania law applies a two year statute of limitations to personal injury claims,
and federal courts generally use this limitations period from the relevant state law for
claims under § 1981. Goodman v. Lukens Steel Co., 482 U.S. 656, 662 (1987); Burgh v.
Borough Council of Montrose, 251 F.3d 465, 471 (3d Cir. 2001). A Title VII claim must
be filed within 300 days of the alleged discrimination where there has been a cross-filing
with a state agency under state law. See 42 U.S.C. § 2000e-5(e)(1); Burgh, 251 F.3d at
472.

                                             5
act occurred within the filing period, and (2) the acts created a persistent, ongoing pattern.

West, 45 F.3d at 754-55.

       Kovoor’s continuing violation claim fails because he did not demonstrate that the

comment was a pattern of an ongoing pattern of behavior. There was a five-year time gap

between the “Indian degree” comment and Kozlowski’s previous alleged discriminatory

comments. No other event demonstrated racial animus. We will affirm summary

judgment on the hostile work environment claim in favor of the school district.

                                              B.

       Kovoor contends he should have received a mixed motive jury instruction. The

District Judge gave only a pretext charge. App. 1279-85. Unlike a pretext charge, a

mixed motive charge shifts the burden of production and risk of nonpersuasion to the

defendant. The defendant must then show that the adverse employment decision would

have been made in the absence of retaliatory animus. Walden, 126 F.3d at 512-13.

Strong “direct” evidence is required to show that “an illegitimate criterion was a

substantial factor in the decision.” Price Waterhouse v. Hopkins, 490 U.S. 228, 276

(1989) (O’Connor, J., concurring).

       The District Judge explained at the charge conference that a mixed motive charge

was inapplicable because there was no direct evidence linking discrimination with the

failure to promote. App. 1279-85. We agree. The school district required all applicants

seeking a promotion to a teaching position to hold a Bachelor’s degree from a United



                                              6
States institution or an equivalent degree. The school district determined that Kovoor’s

degree from India was fifteen or sixteen credits short of an equivalent United States

degree and for this reason refused to consider him for a promotion. Kovoor presents no

evidence of retaliatory animus. Given this lack of evidence, the District Court properly

refused to give a mixed motive jury instruction.

                                              C.

       Kovoor contends the District Court improperly limited the evidence he was

allowed to present at trial to post-1998 conduct but allowed defendant to use pre-1998

evidence in its rebuttal. Kovoor’s brief is devoid of any reference to the record to support

this claim.3 Furthermore, the District Court allowed Kovoor to present considerable pre-

1998 evidence at trial. 4 This claim is meritless.

                                             IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.




   3
    On January 8, 2004, Kovoor submitted an motion to amend his brief to include
instances where the District Court allegedly refused to allow Kovoor’s pre-1998
evidence. Notwithstanding, he points to nothing in the record to support this claim.
   4
    This includes testimony from Kovoor’s supervisor Bonnie Rosen regarding the school
district’s failure to promote Kovoor in 1987; testimony by Kovoor regarding alleged
discriminatory comments by Schectman in 1985-87 and Kozlowski in 1995-96, among
other matters; and testimony of coworkers Levester Keitt, Mayer Krain and Tuyet Hoa
Ost and supervisor Sheldon Jahss, all regarding events that took place before 1998.


                                               7
8